Per Curiam.
The statute directs the assessors to put down the number of the lots assessed by them to non-residents, if the tract is subdivided into lots, and they can obtain correct *239information concerning them; if not subdivided, or if they cannot ascertain the subdivision, they are to give the boundaries, and are to certify either that the tract is not subdivided, or that they cannot obtain correct information of the subdivisions. (1 R. S. 391, §§ 12,13.) Conceding that the plaintiff’s lot is the.one intended to be assessed, and that the description contained in the comptroller’s deed, rejecting the number, would be sufficient to identify the lot, and that if the question had arisen upon a deed given by a private person, the mistaken number might be rejected, and the lot as otherwise described be held to pass, it is another question whether the same rule is applicable to a deed given by the comptroller upon a sale for non-payment of taxes. We think the principle does not apply. The statute requires that the true number should be given, if any number is mentioned; and if that cannot be ascertained, that the boundaries only, without any number, should be given. A very good reason exists why this should he so, especially in a tract which has been surveyed and allotted under the authority of the state. Non-resident proprietors t ntending to pay them taxes at the comptroller’s office, would, ordinarily, only be able to give the numbers of their lots. A search in the comptroller’s books for all lots of which the numbers had been returned, and also of those where the subdivision numbers were wanting, ought to enable the party desirous of paying his taxes, to ascertain whether his land had been assessed. In this case such an examination would not have led to the fact that this lot had been returned. This consideration shows that the principle contended for cannot apply. We are of opinion that the judge erred, and that a new trial ought to be granted.
New trial granted.